Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 February 16, 2016

The Court of Appeals hereby passes the following order:

A16A0936. IN RE: ESTATE OF WILLIAM NASH.

      Laysha Kemp and Treneice Nash filed a caveat to the will of William Nash.
The trial court upheld the validity of the will, and the caveators filed this direct
appeal. Our constitution grants the Supreme Court jurisdiction over appeals in “[a]ll
cases involving wills.” Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (3). As the
Supreme Court has explained, “‘all cases involving wills’ means those cases in which
the will’s validity or meaning is in question.” In re Estate of Lott, 251 Ga. 461 (306
SE2d 920) (1983). Because it appears this case involves the validity of William
Nash’s will, this appeal is hereby TRANSFERRED to the Supreme Court for
disposition.

                                       Court of Appeals of the State of Georgia
                                                                            02/16/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.